NUMBER 13-09-00499-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: MANUEL VILLARREAL



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion Per Curiam (1)


	Relator, Manuel Villarreal, pro se, filed a petition for writ of mandamus in the above cause
on August 28, 2009, seeking to compel his counsel of record to provide relator with a complete
copy of his file. (2)  Relator's court-appointed trial attorney has filed a response to the petition.  See
Tex. R. App. P. 52.4.  
	Mandamus relief may be granted if the relator shows that:  (1) the act sought to be
compelled is purely ministerial; and (2) there is no adequate remedy at law.  See Deleon v. Dist.
Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006) (orig. proceeding).  The relator must have
a "clear right" to the relief sought and the merits of the relief sought must be "beyond dispute." 
See id.  "The requirement of a clear legal right necessitates that the law plainly describes the
duty to be performed such that there is no room for the exercise of discretion."  See id. 
	We deny the petition for writ of mandamus for the reasons stated herein.  First, the
petition for writ of mandamus fails to comply with the Texas Rules of Appellate Procedure.  See
generally Tex. R. App. P. 52.3.  Specifically, for instance, the petition lacks both an appendix and
a record and fails to contain a "clear and concise argument for the contentions made, with
appropriate citations to authorities and to the appendix or record," and is largely illegible.  See
id. 52.3(h).  Second, the documents before this Court fail to establish this Court's jurisdiction
over this original proceeding.  See generally Tex. Gov't Code Ann. § 22.221(a) & (b) (Vernon
2004); In re McAfee, 53 S.W.3d 715, 716 (Tex. App.-Houston [1st Dist.] 2001, orig. proceeding). 
Third, and finally, trial counsel's response to this petition for writ of mandamus indicates that the
requested relief has been provided and this original proceeding has been rendered moot.
	The Court, having examined and fully considered the petition for writ of mandamus and
response thereto, is of the opinion that relator has not shown himself entitled to the relief sought. 
Based on the foregoing, the petition for writ of mandamus is  DENIED.  See Tex. R. App. P.
52.8(a). 

								PER CURIAM


Do not publish.  See Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and 
filed this 4th day of September, 2009.
 


1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  Relator was convicted of sexual assault in cause number B-08-2067-0-CR-B in the 156th District Court
of Bee County, Texas.  This Court dismissed the appeal of that conviction based on the certification of relator's right
to appeal.  See Villarreal v. State, No. 08-00587-CR, 2009 Tex. App. LEXIS 2944, at **1-2 (Tex. App.-Corpus Christi
Apr. 30, 2009) (per curiam).  Mandate was issued on August 5, 2009.